DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 01/14/2021.
Response to Arguments
Applicant’s arguments, see remarks, with respect claims over prior art have been full considered and are persuasive, please see page 9 of the remarks. The 35 USC 103 has been withdrawn in light of examiner’s amendment.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system to differentiate between physical mobile devices and emulated mobile devices to improve security. Claims 1, 7, and 20 identifies the uniquely distinct features “in response to a result of the determining whether the first sensor data includes static data indicating that static data is not included in the first sensor data, determining whether the first sensor data includes computer-simulated data based on other computer-simulated data and second sensor data of one or more other genuine physical mobile devices; and in response to a result of the determining whether the first sensor data includes computer-simulated data indicating that computer-simulated data is not included, determining whether the first sensor data includes reused sensor data based on a comparison of the first sensor data against third sensor data previously obtained from one or more other entities and stored in a database, wherein the comparison of the first sensor data against the third sensor data comprises a determination whether at least a portion of the first sensor data is a reuse of at least a corresponding portion of the third sensor data; in response to determining that the first sensor data 
The closest prior art, Wisemon et al. (US 9667613) discloses detecting mobile device emulation. The technique further involves collecting, by the processing circuitry, motion sensor data from the identified user apparatus (e.g., samples of accelerometer attributes, gyroscopic attributes, gravity attributes, etc. over multiple time periods). The technique further involves performing, by the processing circuitry, a motion sensor data analysis operation based on the collected motion sensor data. A result of the motion sensor data analysis operation indicates whether the identified user apparatus is a physical mobile device or an emulated mobile device.
The closest prior art, Perna et al. (US 20170251366) discloses the iris biometric recognition technology can perform an iris matching procedure for, e.g., authentication or identity purposes, by comparing a digital iris image to a reference iris image and, if the digital and reference iris images match, authenticating a person as authorized to access a first device and transmitting a wireless communication from the first device to a second device.
The closest prior art, Keppler et al. (US 20170277891) discloses implementing a software emulation environment. If such a call for data occurs, the device mimic module can provide one or more spoofed checkable artifacts that have been recorded from a real-world mobile device. In this way, the existence of the emulation environment can be concealed so as to allow for a more thorough analysis of a mobile application for potential hidden malware.
However, either singularly or in combination, Wisemon-Perna-Keppler fails to anticipate or render obvious the claimed invention of in response to a result of the determining whether the first 
Therefore, independent claims 1, 7, and 20 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pape on 3/9/21 and 3/12/2021.
PLEASE AMEND THE CLAIMS AS FOLLOWS

1.  	(Currently Amended) A method, comprising: 
 	receiving, from an entity indicating that it is a physical mobile device, a request to access a service provider system; 
requesting first sensor data from a sensor of the entity based on the received request;  receiving the first sensor data from the entity in response to requesting the first sensor data;  analyzing the first sensor data, the analyzing being based on a plurality of determinations that include: 
 	 	determining whether the first sensor data includes static data based on whether the first sensor data changes over a period of time; 
  		in response to a result of the determining whether the first sensor data includes static data indicating that static data is not included in the first sensor data, determining whether the first sensor data includes computer-simulated data based on other computer-simulated data and second sensor data of one or more other genuine physical mobile devices; and 
  	in response to a result of the determining whether the first sensor data includes computer-simulated data indicating that computer-simulated data is not included, determining whether the first sensor data includes reused sensor data based on a comparison of the first sensor data against third sensor data previously obtained from one or more other entities and stored in a database, wherein the comparison of the first sensor data against the third sensor data comprises a determination whether at least a portion of the first sensor data is a reuse of at least a corresponding portion of the third sensor data; 
in response to determining that the first sensor data includes emulated sensor data based on one or more of the plurality of determinations of the analyzing, determining that the entity is an emulated mobile device and not a genuine physical device in response to determining that the first sensor data includes emulated sensor data; and 
 	limiting access of the entity to the service provider system in response to determining that the entity is the emulated mobile device. 
(Currently Amended) The method of claim 1, wherein determining that the first sensor data does not include static data comprises monitoring output values of the sensor at different points in time during the period of time, and determining that at least one output value corresponding to a particular point in time differs from at least one other output value corresponding to a different point in time. 
 
(Original) The method of claim 1, further comprising determining that the first sensor data includes emulated sensor data in response to determining that the first sensor data includes computer-simulated data. 
 
(Original) The method of claim 1, further comprising determining that the first sensor data includes emulated sensor data in response to determining that the first sensor data includes reused sensor data. 
 
(Original) The method of claim 1, further comprising obtaining a classifier that classifies generic data as computer-simulated data or actual sensor data based on the other computer-simulated data and the second sensor data, wherein determining whether the first sensor data includes computer-simulated data includes providing the first sensor data as an input to the classifier. 
 
(Original) The method of claim 1, wherein the comparison of the first sensor data against the third sensor data includes applying a hashing function to the first sensor data and the third sensor data. 
 
(Currently Amended) Non-transitory computer-readable storage media configured to store instructions that cause a system to perform operations, the operations comprising: 
obtaining sensor data from a sensor of an entity, the sensor data including sensor output values associated with one or more sensors of a physical mobile device; 
  analyzing the obtained sensor data, the analyzing including performing one or more 
determinations selected from a group of determinations consisting of: 
 	 	determining whether the obtained sensor data includes static data; 
            in response to a result of the determining whether the obtained sensor data includes static data indicating that static data is not included, determining whether the obtained sensor data includes computer-simulated data; and 
 		in response to a result of the determining whether the obtained sensor data includes computer-simulated data indicating that computer-simulated data is not included, determining whether the obtained sensor data includes reused sensor data by comparing the obtained sensor data to stored sensor data previously received from other physical mobile devices and stored in a database, wherein the comparison of the obtained sensor data against the stored sensor data comprises a determination whether at least a portion of the obtained sensor data is a reuse of at least a corresponding portion of the stored sensor data; and 
determining whether the obtained sensor data includes emulated sensor data from an emulated mobile device that is not a genuine physical mobile device based on one or more of the determinations performed from the group of determinations. 

(Currently Amended) The non-transitory computer-readable media of claim 7, wherein determining that the obtained sensor data does not include static data comprises obtaining sensor data at different points in time, and determining that the obtained sensor data changes between two or more points in time. 
 
(Original) The non-transitory computer-readable media of claim 7, wherein determining whether the obtained sensor data includes computer-simulated data is based on other computer-simulated data and other sensor data of one or more physical mobile devices. 
 
(Original) The non-transitory computer-readable media of claim 9, wherein the operations further include determining a classifier that classifies generic data as computer-simulated data or actual sensor data based on the other computer-simulated data and the other sensor data, wherein determining whether the obtained sensor data is computer-simulated data includes providing the obtained sensor data as an input to the classifier. 
(Original) The non-transitory computer-readable media of claim 7, wherein determining whether the obtained sensor data includes reused sensor data is based on a comparison of the obtained sensor data against other sensor data obtained from other entities. 
 
(Original) The non-transitory computer-readable media of claim 11, wherein the comparison of the obtained sensor data against the other sensor data includes applying a hashing function to the obtained sensor data and the other sensor data. 
 
(Original) The non-transitory computer-readable media of claim 7, wherein the operations further comprise determining that the obtained sensor data includes emulated sensor data in response to determining that the obtained sensor data includes static data. 
 
(Original) The non-transitory computer-readable media of claim 7, wherein the operations further comprise determining that the obtained sensor data includes emulated sensor data in response to determining that the obtained sensor data includes computer-simulated data. 
 
(Original) The non-transitory computer-readable media of claim 7, wherein the operations further comprise determining that the obtained sensor data includes emulated sensor data in response to determining that the obtained sensor data includes reused sensor data. 
 
(Original) The non-transitory computer-readable media of claim 7, wherein the operations further comprise: 
 determining whether the obtained sensor data includes computer-simulated data in response to determining that the obtained sensor data does not include static data; and  determining whether the obtained sensor data includes reused sensor data in response to determining that the obtained sensor data does not include computer-simulated data. 
 
(Previously Presented) The non-transitory computer-readable media of claim 7, wherein the operations further comprise: 
determining that the entity is the emulated mobile device based on determining that the 
obtained sensor data includes emulated sensor data; and 
 limiting access of the entity to a service provider system in response to determining that the entity is the emulated mobile device. 
 
(Previously Presented) The non-transitory computer-readable media of claim 7, wherein the operations further comprise: 
 determining that the entity is the physical mobile device based on determining that the obtained sensor data does not include emulated sensor data; and 
 allowing access by the entity to a service provider system in response to determining that the entity is the genuine physical mobile device. 
 
(Original) The non-transitory computer-readable media of claim 7, wherein the operations further comprise determining that the obtained sensor data does not include emulated sensor data in response to determining that the obtained sensor data does not include static data, computer-simulated data, or reused sensor data. 
 
(Currently Amended) A system comprising: 
 	a communication interface configured to receive first sensor data from an entity indicating that it is a physical mobile device, the first sensor data including sensor output values associated with one or more sensors of the physical mobile device; 
       a database configured to store: 
 	 	second sensor data of one or more genuine physical mobile devices;  	 		third sensor data previously obtained from one or more other entities and  
computer-simulated data configured to represent sensor data; 
 	one or more processors communicatively coupled to the communication interface and the database; and 
 	a non-transitory computer-readable storage media communicatively coupled to the one or more processors, the non-transitory computer-readable storage media including instructions stored thereon that, in response to execution by the one or more processors, cause the system to perform operations, the operations comprising: 
	 	obtaining the first sensor data; 
  		analyzing the first sensor data, the analyzing including performing one or more determinations selected from a group of determinations consisting of: 
   			determining whether the first sensor data includes static data by determining whether the first sensor data changes over a period of time; 
   			in response to a result of the determining whether the first sensor data includes static data indicating that static data is not included in the first sensor data, determining whether the first sensor data includes computer-simulated data based on the computer-simulated data stored in the database and the second sensor data stored in the database;  
   			in response to a result of the determining whether the first sensor data includes computer-simulated data indicating that computer-simulated data is not included, determining whether the first sensor data includes reused sensor data based on a comparison of the first sensor data against the third sensor data stored in the database, wherein the comparison of the first sensor data against the third sensor data comprises a determination whether at least a portion of the first sensor data is a reuse of at least a corresponding portion of the third sensor data; 
   			determining that the first sensor data includes emulated sensor data based on one or more of the determinations performed from the group of determinations;    
                                    determining whether the entity is an emulated mobile device or a genuine physical mobile device based on determining whether the obtained first sensor data includes emulated sensor data; and 
                                    providing the entity access to a service provider system in response to determining that the entity is the genuine physical mobile device in place of limiting access of the entity to the service provider system in response to determining that the entity is the emulated mobile device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436